       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 1 of 22




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                             No. 17-CV-4480 (WMW/FLN)


 Andre Verlin Anderson,                  )
                                         )
               Petitioner,               )
                                         )    Petitioner’s Notice of Appeal and Motion
        vs.                              )    Requesting a Certificate of Appealability
                                         )    with the Eighth Circuit
 Vicki Janssen, Warden,                  )
                                         )
               Respondent.               )


       Andre Anderson was convicted of various charges stemming from an alleged

assault of Chad Johnson. At trial, the prosecution showed that Johnson identified

Anderson as his assailant from a photographic lineup. This lineup violated Anderson’s

due-process rights because it was impermissibly suggestive and resulted in an unreliable

identification. The magistrate judge correctly concluded that the Minnesota Court of

Appeals’ decision to the contrary was an unreasonable application of clearly established

federal law under § 2254(d)(1) and recommended that Mr. Johnson’s conviction be

vacated. The district court ultimately disagreed with the magistrate judge, rejected the

R&R, and denied Mr. Anderson’s writ of habeas corpus. Mr. Anderson appeals that

decision and the district court’s later order denying his motion for a certificate of

appealability (COA). He respectfully requests that this Court issue a COA so that he may

appeal the district court’s adverse judgment. See Cox v. Norris, 133 F.3d 565, 569 (8th

Cir. 1997).




                                              1
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 2 of 22




       To grant a COA, a court must find that a habeas petitioner has made a “substantial

showing of the denial of a federal constitutional right.” Slack v. McDaniel, 529 U.S. 473,

483-84 (2000). This showing is met when “reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed further.” Id.

at 484 (internal quotation marks omitted). When the magistrate and district court’s

opinions differ as to whether to issue habeas relief, a petitioner “has made the necessary

showing . . . for a certificate of appealability to issue.” Lomholt v. Burt, 219 F. Supp. 2d

977, 1001 (N.D. Iowa 2002). That is precisely what has occurred in the present case: the

magistrate judge recommended that Mr. Anderson’s petition be granted based on the

photo-lineup issue and the district judge rejected this recommendation and denied the

petition. Because two reasonable jurists have in fact disagreed over how to resolve the

petition, Mr. Anderson has exceeded the showing necessary to issue a COA: namely, that

jurists of reason could debate the district court’s decision to deny his petition. This Court

should therefore issue a COA.


                                          FACTS

       On the night of August 19, 2014, on a dark rural road in St. Louis County,

Minnesota, Chad Johnson was stabbed. (Trial T. at 312-15, 364-65.) He later recounted to

the police that he had received a phone call from a friend, Steve Hager, who had asked

him for a ride. (Id. at 301.) Even though he was high on heroin, Johnson agreed to

provide the ride. He picked up Steve Hager and his friend, a man Johnson did not know,



                                              2
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 3 of 22




on the side of the road in Duluth. (Id. at 302, 348, 357-58.) Hager sat in the front

passenger seat, his friend sat in the backseat of the pick-up. (Id. at 305.) Johnson had

never seen Hager’s friend before. (Id. at 303-04, 359.) Johnson followed driving

directions and drove to rural Hicken Road where they pulled over to search for a lost

cigarette pack that contained heroin. (Id. at 307-11, 361.) There were no streetlights and it

was a dark, wet, and foggy night. (Id. at 310, 369-70.) As the men searched for the

package, suddenly Hager’s friend jumped on Johnson’s back and began stabbing him.

(Id. at 312, 364-65.) Johnson was able to run away and call for help. (Id. at 315-18, 321,

345-46.) Although Johnson testified at trial more than two years after the assault that he

saw the face of his attacker, he did not tell the police that when interviewed after the

assault. (Id. at 326-27, 349-55, 480.) When questioned about the incident, the police did

not ask Johnson to describe the unknown man who attacked him. (April 19, 2015 T. at

22-23; March 18, 2015 T. at 19, 42-44, 47-49, 92-95.) Johnson did not provide any

description of the man who assaulted him to the police dispatcher, the responding officer,

or the investigating officer who interviewed him at the hospital. (Trial T. at 281-88, 349-

55, 366-67, 480).

       During the course of the investigation, the investigators developed two suspects.

The first was the Petitioner, Andre Anderson. The second was Tim Forrest, described as

Steve Hager’s lover. Investigator Claire Olson created two photo lineups, one including a

picture of Anderson, the other including a picture of Forrest. (Id. at 371-91.) The photo

used in the Anderson lineup was a three-year-old booking photo obtained from the

Minnesota Bureau of Criminal Apprehension’s Registry of Arrested Persons (MRAP).


                                              3
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 4 of 22




(March 18, 2015 T. at 41.) The investigator needed to choose five additional photos to

complete the lineup but had no description of the attacker. Instead she used the MRAP

program to try and find persons similar in appearance to Anderson’s photo. (Id. at 37,

69.) The lineup was compiled and shown to Johnson. (Trial T. at 371-77.) He did not

identify anyone in the lineup as the man who had assaulted him. (Id. at 377-80).

       Later that day, Johnson was shown additional photo lineups. One contained a

photo of Steve Hager. (Id. at 383.) Johnson identified Hager by drawing a circle around

the entire picture and writing, “This is Steve”, and then signing his name. (Id. at 383-84).

       After Petitioner Anderson was arrested, another booking photo was taken of him.

At the time of his arrest he had a full beard and longer hair. Because his appearance

differed from the photo used in the first lineup, a revised lineup was made using the new

booking photo and five additional “filler” photos. (Id. at 1425-28.) As in the first photo

lineup, the filler photos in the second lineup were not based on a physical description of

the assailant but rather based on Mr. Anderson’s appearance. Since the purpose of a

photo lineup is to get at the truth by answering the question whom did the victim see?—

which is not at all the same question as whom do the police suspect?—photo lineups

should be built around the victim’s description of the attacker and not around who the

police suspect was the attacker. Significantly, police conduct in this case helped make

building a lineup around the victim’s description impossible because the police never

asked Johnson to describe his attacker and Johnson never volunteered the information

unprompted. (March 18, 2015 T. at 43.) Moreover, Mr. Anderson’s photo stood out from

the filler photos because it differed in noticeable ways from them. It was taken at closer


                                             4
        CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 5 of 22




range and in different lighting, thus making him seem more pronounced in the photo. In

addition, he was the only person who appeared in both lineups.

        The second photo lineup suffered not only from a problematic construction, but

also from a problematic administration. Johnson was allowed to look through the stack of

six photos and then return to the photo of Petitioner Anderson. (Trial T. at 386-88.)

Johnson identified Anderson as the man who assaulted him. (Id. at 388-90.) Johnson

circled the very small number two underneath the picture of Anderson and signed his

name. (Id.) Johnson did not write, as he had with Hager’s photo, any words indicating

that the person in the selected picture had been the one who stabbed him, nor did he

indicate any level of certainty in his identification. (Id. at 388, 390-91.) Despite having a

tape recorder with him, the investigator did not record the identification procedure. (Id. at

390).

        It was not until after Johnson identified Anderson in the second photo lineup that

the police finally asked him the most basic of questions: describe your assailant. (Id. at

399.) Johnson described the man as white, with facial hair, though he was unsure as to

whether that included a mustache. He gave no indication regarding height, weight, build,

hair length or color. (Id. at 401-02.) He further indicated that when looking at the most

recent photo lineup (including Mr. Anderson) he did “choose one that I believed to be

him,” hardly a statement expressing certainty—let alone certainty beyond a reasonable

doubt—or inspiring confidence. (Id. at 1598-99) (emphasis added.)

        During the trial, accomplice Hager testified that Petitioner Anderson was the

person who assaulted Johnson. Johnson did not make an in-court identification of


                                              5
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 6 of 22




Petitioner Anderson as his assailant but testified that the man with Hager was bearded,

dark-haired, about six feet tall, and skinny. (Id. at 306.) The State elicited testimony from

multiple officers and Johnson about Johnson’s out-of-court identification of Petitioner

Anderson. This out-of-court identification was used to corroborate Hager’s accomplice

testimony.

       No blood, DNA or fingerprints were detected on the recovered knife. (Id. at 818-

19, 950.) No forensic evidence connected the knife to Petitioner Anderson. (Id. at 818-19,

954.) No forensic evidence was presented by the state that incriminated the Petitioner.

       The jury found Petitioner guilty.


                                       ARGUMENT

This Court should issue a COA so that it can review the question whether the
photographic lineup used to identify Mr. Anderson was impermissibly suggestive
and resulted in an unreliable identification that violated his due process rights.

A.     Legal standard for issuing a COA

       In order to appeal the denial of his federal habeas petition, Mr. Anderson must

obtain a certificate of appealability from a district or circuit judge. See U.S.C. § 2253(c).

For a court to issue a COA, “a habeas prisoner must make a substantial showing of the

denial of a constitutional right.” Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); accord

28 U.S.C. § 2253(c); see also Fed. R. App. P. 22(b)(1). This showing is met if the habeas

petitioner can show that “reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.



                                              6
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 7 of 22




McDaniel, 529 U.S. at 484 (internal quotation marks omitted) (emphasis added). “The

standard demands modesty: Courts must acknowledge when they have ruled on a difficult

issue that deserve[s] encouragement to proceed further.” Sanders v. White, 2017 U.S.

Dist. LEXIS 74002 at *7 (E.D. Ky., May 16, 2017) (quoting Slack, 529 U.S. at 484)

(internal citation and quotation marks omitted).

       Disagreement between the magistrate’s R&R regarding habeas relief and the

district court’s ultimate order on the petition has been found to constitute “a substantial

showing of the denial of a constitutional right” that merits issuing a COA. In the Eastern

District of Missouri, for example, a magistrate judge issued a R&R recommending that a

writ of habeas corpus be granted as to a petitioner’s claim that appellate counsel was

ineffective for failing to raise a change-of-venue issue on appeal. Matthews v. Purkett,

2009 U.S. Dist. LEXIS 83497 at *1 (E.D. Mo., Sept. 14, 2009). The district court

ultimately found that “appellate counsel was not ineffective for failing to raise the issue

on appeal” and declined to grant habeas relief. Id. at 27-31. Still, the court issued a COA

because:

       Although the Court finds that habeas relief is not warranted, the Court
       recognizes that the resolution of petitioner’s ineffective assistance of
       counsel claims . . . could potentially be debatable among reasonable jurists
       such that a certificate of appealability should issue on that issue alone.
       Indeed, the issue has already been resolved differently by different jurists. .
       . . The magistrate judge, for whom the Court holds much respect, concluded
       that petitioner was denied effective assistance of appellate counsel. Clearly,
       the issue is one that is debatable among reasonable jurists.

Id. at 31-32 (internal citations and quotations omitted) (emphasis added). Thus

when a magistrate judge’s R&R is not adopted by the district court, “the issue has



                                              7
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 8 of 22




already been resolved differently by different jurists” and a COA must issue. See

id.

       Also important here is that the COA inquiry “is not coextensive with a merits

analysis.” Buck v. Davis, 137 S. Ct. 759, 773 (2017). “At the COA stage, the only

question is whether the applicant has shown that jurists of reason could disagree with the

district court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.” Id. at 327

(quoting Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)) (internal quotations omitted)

(emphasis added). This threshold question must be decided without “full consideration of

the factual or legal bases adduced in support of the claims.” Id. at 336.

       Instead of recognizing that a reasonable jurist had already disagreed with its

decision—a showing that exceeds the legal standard necessary to obtain a COA, which

requires only that reasonable jurists could debate whether the petition should have been

resolved differently—the district court concluded that “[i]n light of the well-established

standard of review, as applied in the Court’s February 21, 2019 Order, no reasonable

jurist would find this Court’s assessment of Anderson’s constitutional claims to be either

debatable or wrong.” (DE 68.) But the record belies this conclusion: because reasonable

jurists have disagreed about whether to grant his petition, Mr. Anderson has exceeded the

necessary showing that jurists of reason could debate the district court’s decision to deny

his petition. See, e.g., Lomholt v. Burt, 219 F. Supp. 2d 977, 1001 (N.D. Iowa 2002)

(“The Court finds that [the petitioner] has made the necessary showing here for a

certificate of appealability to issue in this case, not least because of the difference in


                                               8
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 9 of 22




opinion on the key issues between [the magistrate judge] and the [district court]”). As

shown next, reasonable jurists could reach a different conclusion than the district court

did here as to whether the photographic lineup used to identify Mr. Anderson violated his

due-process rights because it was impermissibly suggestive and resulted in an unreliable

identification. This Court should therefore issue a COA and allow an appeal.


B.     Mr. Anderson’s due process rights were violated when the prosecution
       introduced an impermissibly suggestive lineup that resulted in an unreliable
       identification.

       In Stovall v. Denno, 388 U.S. 293 (1967), the Supreme Court made clear that the

prosecution can violate a criminal defendant’s due-process rights by introducing

identification evidence at his or her trial which derives from impermissibly suggestive

identification procedures. Refining this rule, the Supreme Court later pinpointed precisely

when a defendant’s due-process rights are violated: when the suggestive procedures

result in the likelihood of misidentification. Neil, 409 U.S. at 198. So a two-part analysis

is used in determining whether the constitution requires excluding the identification

evidence. First, a court must decide whether an identification was in fact the product of

an impermissibly suggestive procedure. See Neil, 409 U.S. at 198-99. If the answer to this

first inquiry is yes, a court must then consider whether the resulting identification is

nonetheless reliable enough to permit its introduction at trial, using the following factors:

the witness’s opportunity to view the suspect; the witness’s degree of attention during the

crime; the accuracy of the witness’s description before the identification; the witness’s




                                              9
         CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 10 of 22




level of certainty about the identification; and, the length of time elapsed between crime

and confrontation. Id. at 199-200.

         The Minnesota Court of Appeals found that sufficient safeguards were employed

to ensure that the identification procedures were not unduly suggestive and that even if

they were impermissibly suggestive, the identification was nonetheless reliable under the

circumstances. As the magistrate judge found, both conclusions amounted to “an

unreasonable application of . . . clearly established Federal law, as determined by the

Supreme Court of the United States,” 28 U.S.C. § 2254(d)(2), because the lineup

procedures carried “a very substantial likelihood of irreparable misidentification” and that

“[v]ery little about Johnson’s pretrial identification of Anderson gives reason to believe

that the identification was reliable.” (DE 59 at 23-26.) Both criteria under Neil are met

here; certainly the matter is fairly debatable such that a COA is appropriate and

necessary.


1.       The photographic lineup used to identify Mr. Anderson was impermissibly and
         needlessly suggestive. The Minnesota Court of Appeals decision to the contrary
         was an unreasonable application of clearly established federal law.

         The photographic lineup containing Mr. Anderson that produced a positive

identification from Johnson—which was the second lineup shown to Johnson that

contained Mr. Anderson1—suffers from myriad problems including the following:

      Because the officers presenting both lineups knew that Anderson was the suspect
       and knew which picture was Anderson’s, they could have unconsciously



1
    This eight-page photographic lineup can be found in color at Docket Entry (DE) 46-3.

                                             10
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 11 of 22




       communicated this to Johnson. (March 2015 T. at 123-25; April 2015 T. at 21.2)
       Moreover, the officers never attempted to find an officer to present the lineups
       who was not so tainted. (March, 2015 T. at 45, 97-99; see id. at 1-127; April, 2015
       at 1-38.)

     Only one officer involved in creating or presenting the lineups had any formal
      training on these skills. (March, 2015 T. at 33, 67-68, 83-84; April, 2015 T. at 5,
      17-18.) His “training” makes the crucial second lineup more suspect, not less.
      Steven Borchers, who was involved in presenting the second lineup, was trained
      that it is better if the officer presenting the lineup knows which photo is the
      suspect’s. (March, 2015 T. at 104-06, 111, 113-14, 123-125.)

     The St. Louis County Sheriff’s Department had no written policy or procedure
      governing or even advising how lineups were to be created or presented to a
      witness. (Id. at 39, 69, 84, 88, 106; April, 2015 T. at 12, 17-18.)

     There were numerous other deviations from best practices for photo lineups. See
      The Innocence Project’s webpage Eyewitness Identification Reform, available at
      https://www.innocenceproject.org/eyewitness-identification-reform/. The
      Innocence Project found that “[m]istaken eyewitness identifications contributed to
      approximately 71% of the more than 350 wrongful convictions in the United
      States overturned by post-conviction DNA evidence.” Id. Many flaws the
      Innocence Project highlights exist in this case. For example, the lineup procedure
      was not recorded, even though Brent Donahue, who presented the second lineup,
      had a tape recorder. (April, 2015 T. at 12.) Also, Johnson did not say how
      confident he was in his identification, and Donahue did not ask. (Id. at 14.)

     The officers never asked Johnson to describe his assailant before they presented
      the two lineups. (Id. at 22-23); (March, 2015 T. at 18-19, 42-44, 47-49, 93-94; see
      id. at 9-12.) Donahue—the “sergeant that oversees investigations” for the St. Louis
      County Sheriff’s Department (April, 2015 T. at 5)—testified that he did not ask
      Johnson what his assailant looked like, and that it would surprise him and be out
      of the ordinary if no officers had asked Johnson what his assailant looked like (id.
      at 23.) And yet the basic police work of asking the victim to describe his assailant
      was not done until after Johnson identified Anderson. (Id. at 24.) Only once that
      happened did Donahue turn on the tape recorder and ask Johnson to describe his

2
 The March 2015 contested-omnibus-hearing transcript is at pages 7-39 of DE 3-6; the
April 2015 contested-omnibus-hearing transcript, at pages 40-50. I cite to the transcripts’
actual page numbers. (See DE 58 at 6 n.2-3.)

                                            11
      CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 12 of 22




       assailant: “Did he have any kind of, can you describe his hair or his face or
       anything of that nature that you can recall?” (Trial T. at 1913; accord id. at 1914.)
       That the investigators delayed these questions until after Johnson identified a
       suspect through a lineup is extremely troubling. The lineups were never based on
       Johnson’s describing his assailant. It’s as if the investigators deliberately avoided
       asking that basic question because they feared they would not like the answer and
       wanted to delay the question until after Johnson identified someone through a
       lineup.

These problems alone are enough to render the second lineup in which Johnson identified

Mr. Anderson as his assailant as impermissibly suggestive.

       But the most glaring and fundamental problems are revealed through the

testimony of the law-enforcement officers themselves. Despite having no policy or even

guidance on creating and presenting photo lineups, an unsurprising consensus emerged

from the officer’s testimony at the omnibus hearing: the purpose or goal of a well-

constructed lineup is to have several pictures of individuals who look similar to the

suspect so that no particular photograph stands out because that enhances the reliability

of the procedure and resulting identification should one be made. (March 18, 2015 T. at

21, 73-74); April 9, 2015 T. at 6, 27, 29.) Phrasing this purpose as choosing photos that

are similar to the suspect—as the law-enforcement officers did here—has some problems,

but even in this anemic form, the testimony of these officers and the lineup photographs

show that they violated this self-imposed goal.

       Achieving the goal of what the law-enforcement officers in this case consider a

good lineup requires more than just trying to match the types of clothing worn by people

whose photographs are used. It also extends to the background of the photo. The photo

lineup using Tim Forrest was based on his driver’s license photo because he did not have


                                             12
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 13 of 22




a booking photo. (Id. at 56.) But that photo had a bright blue background and “the other

remaining five pictures . . . were clearly not bright blue. They were a gray, different

colored background” (Id.) So Investigator Voltzke made that photo lineup black and

white; failing to do so would make Tim’s picture stand out because it had a different

background, rendering the lineup impermissibly suggestive even in the eyes of the

investigators in this case. (Id. at 56-57.)

       But as the magistrate concluded in her R&R, the photo used of Mr. Anderson in

the second lineup was not extended these very same safeguards. (See DE 59 at 23.) Of the

six photos used in the second lineup, only Mr. Anderson’s photo has no clothes

displayed. (Compare DE 46-3 at 3, with DE 46-3 at 2, 4-7.) The photo is shot from such

close proximity that no clothes are visible, only Mr. Anderson’s face and a small part of

his neck. This is a problem the officers could have fixed. Investigator Voltzke testified

that this picture of Mr. Anderson is a booking photograph from the St. Louis County Jail.

(March 18, 2015 T. at 47.) And both Investigators Voltzke and Olson testified that the

MRAP program’s repository of photographs used to construct lineups is made up of

“booking photo[s]” from the county jails in Minnesota, which upload their “jail photos

from arrests” to this program. (Id. at 20, 70.) Since Mr. Anderson’s photo is an actual

booking photo, and since the MRAP program they use is made up of booking photos, it

stands to reason that they could have selected other booking photos that, like Mr.

Anderson’s, are shot so close up that they don’t show any clothing, just the head and

neck. That would be equivalent to selecting photos of people wearing orange jail clothes

if the suspect is wearing those or civilian clothes if the suspect is wearing those, exactly


                                              13
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 14 of 22




as Investigator Olson urged should happen in order to build a good lineup. That it didn’t

happen here underscores that the lineup is impermissibly suggestive.

       Now consider the background of Mr. Anderson’s photo. It is green with orange

and yellow streaks, different from all the other photos. (DE 46-3 at 3.) Photos 1 and 6

have a similar blue/purple background (compare id. at 3 with id. at 7); photos 3 and 4

have white backgrounds with blue streaks (compare id. at 4 with id. at 5); photo 5 has a

grayish background with some purple and bluer tinges (id. at 6.) None of the other

backgrounds resemble the background of Mr. Anderson’s photo, which clearly stands

out. The color issues aren’t even limited to the background. Mr. Anderson’s photo has a

strong orange/yellow tinge to it throughout: the bottom portion of his neck is red/orange.

The lighting is completely different than every other photograph: its striking character

literally leaps off the page. If the investigators here felt that the needed to make Tim

Forrest’s lineup black and white to avoid singling Tim out because of the bright blue

background, then for even stronger reasons they could and should have also made Mr.

Anderson’s black and white because the color issues aren’t even limited to the

background. But they didn’t. This again shows that this lineup is impermissibly

suggestive, even under their standards.

       What’s worse, the last three problems discussed—failing to find comparator

photos that were also taken at close range and that also did not show any clothing on his

person, failing to make the lineup black and white to fix the colors and lighting that made

Mr. Anderson’s photo standout from the others, and delaying asking a basic police

question (describe your attacker?) until after a positive identification has been made from


                                             14
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 15 of 22




a lineup—all of them are absolutely unnecessary. Police could have found other booking

photos that were shot from a distance similar to Mr. Anderson’s booking photo. They

could have made the lineup black and white instead of in color, as they did for Tim

Forrest to ensure that he did not unnecessarily stand out. And they could have asked the

victim what his attacker looked like before they began preparing and presenting lineups.

       These problems demonstrate that the photo lineup was twice damned: it was not

just impermissibly suggestive, but needlessly so: “[s]uggestive confrontations are

disapproved because they increase the likelihood of misidentification, and unnecessarily

suggestive ones are condemned for the further reason that the increased chance of

misidentification is gratuitous.” Neil v. Biggers, 409 U.S. 188, 198 (1972). Given the

myriad of problems plaguing the second lineup, the magistrate judge correctly found that

the Minnesota Court of Appeals unreasonably concluded that the procedures employed

by the police were not impermissibly suggestive.


2.     The resulting identification was unreliable. The Minnesota Court of Appeals
       decision to the contrary was an unreasonable application of clearly established
       federal law.

       Because the lineup was impermissibly and needlessly suggestive, we must

evaluate whether the resulting identification is nonetheless reliable enough to permit its

introduction at trial, using the following factors: the witness’s opportunity to view the

suspect; the witness’s degree of attention during the crime; the accuracy of the witness’s

description before the identification; the witness’s level of certainty about the

identification; and, the length of time elapsed between crime and confrontation. Neil, 409



                                             15
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 16 of 22




U.S. at 199-200. The clear answer is no, which the magistrate judge correctly concluded.

       The first factor tilts in unreliability’s favor because Johnson, who was high on

heroin and other drugs during the night of the attack, had a poor opportunity to view his

attacker. (DE 58 at 3, 15-18.) It was dark and foggy out; he had never met his attacker

before; his initial interaction with his attacker when he picked him up was brief and

unremarkable; his attacker sat in the back seat during the drive and did not talk much; the

attack “happened really fast”; his back was to his attacker when he was attacked; when he

turned around, he “cover[ed himself] up” for protection; there were no streetlights in the

area where he was attacked; and his attacker’s face was obscured by a black hoodie.

(Trial T. at 301-04, 306-08, 310-13, 317, 331, 358-360, 363-64, 369-70, 1905-06, 1908.)

That Johnson had a poor opportunity to view his assailant is underscored (1) by his

failing to describe his attacker until he had identified him from the second lineup and (2)

by the prosecutor’s failing to even ask him to identify his attacker in court. (Id. at 347,

349-50, 354.)

       Moreover, even the recorded statement he gave to police on August 22

immediately after identifying Mr. Anderson as his assailant from the second photo lineup

is scant on details about his assailant. Johnson says that he remembers his assailant was

wearing a black hoodie; “think[s] he had pants on, blue jeans or something”; and “had a

lot of scruff on his face. (Trial T. at 1913.) He then said, “And that’s all I can really—“

but before he can finish that last word, which is likely the word remember, Investigator

Borchers interrupts with this: “Scruff being, like a beard-type thing.” (Id.) Johnson agrees

and, in response to a mustache prompt, says that he “think[s]” he had a mustache, but is


                                              16
      CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 17 of 22




not “positive.” (Id. at 1913-1914.) He can’t even say for sure that the assailant was white,

just that “[f]rom what I saw he was white.” (Id. at 1914.) Mr. Anderson’s description in

the recorded statement—full of its hedges and caveats on significant features—does no

more than partially describe the photo he has just chosen, and even then, the partial

description is extremely general in nature.

       In Clark v. Caspari, 274 F.3d 507, 511-12 (8th Cir. 2001), the Eighth Circuit

reasoned that the witnesses’ inability to provide a detailed description to the police before

the suspects were apprehended and difficulty remembering certain details about the

suspects at the time of the robbery “undercut the reliability of their testimony, and

indicate that they may have been inattentive at the time of the crime and uncertain at the

time of their identifications.” That same reasoning applies here.

       The witnesses’ degree of attention during the crime also weighs in favor of

concluding that the identification evidence is unreliable. Before the attack, his testimony

described above was that there was nothing much remarkable about Steve Hager’s

companion. Johnson didn’t speak much to him. (Trial T. at 307.) During the drive,

Johnson and Steve did most of the talking. (Id. at 308.) When the attack started,

Johnson’s “back was totally turned.” (Id. at 1905.) And when Johnson turned towards his

attacker, “I think I was covering myself up when I turned toward him.” (Id. at 1906.) The

attack “all happened really fast.” (Id. at 1908.) As already discussed, even his description

of his attacker after he picked Mr. Anderson out of a photo lineup is short on details and

full of caveats and hedges. (Id. at 1913-1914.)




                                              17
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 18 of 22




       The third factor—the accuracy of the witness’s description before the

identification—leans completely in favor of unreliability. As discussed above, Johnson

never described his assailant before the identification.

       The fourth factor—the witness’s certainty about the identification—also favors

unreliability. Even given all the myriad ways in which the photo lineup used in this case

is impermissibly and needlessly suggestive, and even though the law-enforcement

officers do not ask how certain Johnson is of his identification (an omission that in the

context of this case could very well be deliberate), Johnson still does not describe his

identification with language invoking certainty or confidence. In his recorded statement

given immediately after identifying Mr. Anderson, all he musters is this about his choice:

“I did choose one that I believed to be him.” (Id. 1915 (emphasis added).)

       The final factor, the length of time between the crime and confrontation is the only

factor that weighs in favor of reliability. The attack occurred on the night of August 19,

2014, and the second lineup involving Mr. Anderson was presented to Johnson on August

22, 2014.

       Because all but one of the critical factors weigh in favor of unreliability, the

identification in this case is unreliable and deeply problematic. “Very little about

Johnson’s pretrial identification of Anderson gives reason to believe that the

identification was reliable.” (DE 59 at 26.) The magistrate judge was correct in finding

that the Minnesota Court of Appeals unreasonably applied clearly established federal law

in concluding otherwise.




                                             18
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 19 of 22




3.     Admitting the pretrial identification evidence harmed Mr. Anderson. This Court
       should grant his motion and vacate his conviction.

       Anderson was harmed by admitting the lineup-based identification. The governing

law in Kotteakos v. United States, 328 U.S. 750 (1946) and Brecht v. Abrahamson, 507

U.S. 619 (1993) makes this plain.

       The test is “whether the error ‘had substantial and injurious effect or influence in

determining the jury’s verdict.’” Id. at 637 (quoting Kotteakos, 328 U.S. at 776).

Crucially, the “inquiry cannot be merely whether there was enough to support the result,

apart from the phase affected by the error. It is rather, even so, whether the error itself

had substantial influence.” Kotteakos, 328 U.S. at 765. In other words, the harmless-error

standard measures the error’s impact by looking at its effects on the actual trial, not by

asking what would be the result of a hypothetical trial conducted without the error.

Brecht, 507 U.S. at 642 (Stevens, J., concurring); Wilson v. Mitchell, 498 F.3d 491, 503-

04 (6th Cir. 2007).

       Construing the harmless-error standard in this manner (actual effect rather than a

hypothetical-trial result) means that the relevant question “under the Brecht/Kotteakos

standard . . . is not the strength of the evidence or the probability of conviction at a

hypothetical retrial absent the error”; instead it is “whether the error substantially affected

the actual thinking of the jurors or the deliberative processes by which they reached their

verdict.” 2-31 R. Hertz & J. Liebman, Federal Habeas Corpus Practice and Procedure

§ 31.4d (2017); accord Yohn v. Love, 76 F.3d 508, 523 (3d Cir. 1996). Kotteakos says the

“question is not [whether the jurors] were . . . right in their judgment, regardless of the



                                              19
       CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 20 of 22




error or its effect upon the verdict. It is rather what effect the error had or reasonably may

be taken to have had upon the jury’s decision.” Kotteakos, 328 U.S. at 764 (emphasis

added).

       These principles compelled the magistrate to conclude that the erroneous

admission of the pretrial identification evidence harmed Mr. Anderson. (DE 59 at 27.)

Here, the focus of Mr. Anderson’s trial was the identity of Johnson’s assailant. The

prosecutor flagged this as the central issue early in her opening statement. After

recounting that Johnson was stabbed twelve times and describing how serious his injuries

were, she stated: “I don’t think anybody would . . . argue . . . that Chad Johnson was not

seriously injured on August 19, 2018. The question, the debate, the issue that you jurors

have to figure out is how that happened? Who did this?” (Trial T. at 253.) Later in her

opening she highlighted that the central question facing law-enforcement officers was the

identity of the attacker and his accomplice: “you’ll hear from law enforcement officers

about what they did to try to figure out who was involved in this situation, who stabbed

Chad Johnson and who Steve was, who the stranger was.” (Id. at 257.) Her closing

similarly flagged identity as the crucial issue: “We heard testimony that Chad Johnson

and Steve Hager and another person, which is the crux of the issue, met sometime about

10:30 on August 19 . . . .” (Id. at 1802.) In sum, it’s beyond dispute that the pretrial

identification evidence went to the heart of this case. Because the pretrial identification

evidence went to the central issue in the case, and because the prosecutor’s own use of

the evidence supports the common-sense conclusion that this evidence was extremely

probative and important on this issue, the magistrate judge was correct in concluding that


                                              20
      CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 21 of 22




the error had a substantial and injurious effect or influence in determining the jury’s

verdict, an influence that clearly harmed Mr. Anderson.

       As evidenced by the magistrate judge’s R&R, Mr. Anderson has shown that his

due-process rights were violated when the State introduced identification evidence at his

trial which derived from impermissibly suggestive identification procedures. While the

district court ultimately declined to adopt the magistrate judge’s recommendations, Mr.

Anderson has made a substantial showing that reasonable jurists could debate whether his

petition could be resolved in a different manner such that this Court must issue a COA.


                                     CONCLUSION

       For all these reasons, Mr. Anderson asks this Court to issue a COA with respect to

the issue presented here.3


Dated: March 20, 2019                             Respectfully submitted,


                                                  s/Robert Meyers
                                                  _________________________________
                                                  Robert Meyers
                                                  Assistant Federal Defender

                                                  Kelly L. Nizzari
                                                  3L University of Minnesota Law School
                                                  Legal Intern




3
  Mr. Anderson is represented by the undersigned counsel on only the photo-lineup issue.
(DE 47.) He has prepared additional pro se briefing on other issues and respectfully
requests that this Court issue him a COA on those issues. That briefing is attached as an
exhibit.

                                             21
CASE 0:17-cv-04480-WMW-FLN Doc. 69 Filed 03/20/19 Page 22 of 22




                                   U.S. Courthouse, Suite 107
                                   300 South Fourth Street
                                   Minneapolis, MN 55415
                                   612-664-5858

                                   Attorneys for the Appellant




                              22
